Citation Nr: 1721539	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable initial rating for post-concussion syndrome, traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The Board notes that an April 2016 rating decision by the RO denied entitlement to service connection for headaches and sleep apnea secondary to the Veteran's service-connected traumatic brain injury.  In May 2016, VA received a timely notice of disagreement from the Veteran in response to this decision.  However, as the RO has not yet issued a statement of the case in response to the Veteran's May 2016 notice of disagreement, these issues are not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable initial rating for post-concussion syndrome, traumatic brain injury.  Unfortunately, the Board finds that this issue must be remanded for additional development.  In his April 2017 Post-Remand Brief, the Veteran's representative suggested that the most recent VA Traumatic Brain Injury (TBI) examination conducted in June 2015 was inadequate because the examination report was not fully completed.  Specifically, the representative emphasized that portions of the "Assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI" section, to include Memory, attention, concentration, executive functions; Judgment; Social
interaction; Orientation; Visual spatial orientation; and Neurobehavioral effects
indicated that there was "No answer provided" for these items.

A review of the June 2015 VA TBI examination report confirms that no answers were provided by the examiner for the items listed above.  This information is especially relevant in light of the fact that the same VA examination report noted that the Veteran subjectively reported problems with memory.  In addition, Diagnostic Code 8045 states that cognitive dysfunction (which is common in varying degrees after a traumatic brain injury) is one of the three main areas of dysfunction that may result from a TBI and have profound effects on functioning.  Although the report of a June 2015 VA mental disorders examinations indicated that no occupational or social impairment was caused by a TBI, this report was conducted by a Doctor of Psychology and focused mostly on the Veteran's diagnosed depressive disorder, which was determined to be comorbid to his service-connected TBI.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the Veteran should be provided with a comprehensive VA examination which fully assesses the facets of TBI-related cognitive impairment and subjective symptoms of TBI.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the current nature and severity of the TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); and/or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, then provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




